Citation Nr: 0610936	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-17 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as manic depression and/or bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1961 
to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating actions in June 200 and 
August 2002 that denied service connection for manic 
depression/bipolar disorder.  The appellant filed a Notice of 
Disagreement (NOD) in September 2002, and the RO issued a 
Statement of the Case (SOC) in November 2002.  The appellant 
filed a substantive appeal in November 2002.

In September 2003, the appellant testified before the 
undersigned Veterans Law Judge at the Board's offices in 
Washington, D.C.  A transcript of that testimony is of 
record.  

The Board remanded the case for further development in 
January 2004.  After accomplishing the requested action, the 
RO continued the denial of the claim, as reflected in the 
August 2005 Supplemental SOC (SSOC), and returned the matter 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notice and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Although no psychiatric disability was diagnosed during 
service, the weight of the competent evidence establishes 
that it is at least as likely as not that the appellant's 
diagnosed bipolar disorder had its onset during his military 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for bipolar disorder are 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, and in 
view of the Board's favorable disposition, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  




II.  Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

The appellant's service medical records and service personnel 
records are silent as regards to complaints, findings, or 
diagnosis of any psychiatric disorder in service.  The 
reports of medical examination at the time of the appellant's 
entry into service (December 1961) and discharge from service 
(November 1963) show psychiatric evaluations as "normal."

The appellant's post-service medical records show treatment 
for alcohol abuse at St. Mary's General Hospital in July 
1974, and for depressive neurosis and chronic alcohol abuse 
at Augusta Mental Health Institute in October 1978.  A 
psychiatric evaluation conducted in October 1989 culminated 
in a diagnosis of chronic dysthymic disorder secondary to 
unresolved family issues, alcohol dependence, missed 
personality disorder, and mixed personality traits.  

The appellant's Social Security Administration (SSA) 
disability records show that SSA awarded disability benefits 
for personality disorders (primary) and affective/mood 
disorders (secondary) effective October 1991.  In June 1992, 
the SSA disability award was amended to mixed personality 
disorder (primary) and dysthymic disorder (secondary).

An intake examination by Tri-County Mental Health Services in 
January 1992 diagnosed bipolar disorder, currently depressed 
with some borderline psychotic features, and alcohol 
dependence by history.  Two October 2000 letters from Drs. 
P.G. and P.R. of Tri-County Mental Health Services state that 
the appellant was at that time disabled due to bipolar 
disorder.  These medical records constitute medical evidence 
of a currently disabling disability (bipolar disorder) 
although they are silent in regard to a connection between 
the appellant's current psychiatric disorders and his 
military service.

A September 2001 letter to VA by Dr. O.D.B., of Tri-County 
Medical Services, asserts that the SSA's earlier diagnosis of 
"mixed personality disorder" was incorrect.  Instead, the 
appellant had chronic bipolar disorder, the onset of which 
was triggered by the appellant's failure to complete flight 
training during military service.  

The appellant had a VA psychiatric examination in November 
2001 in which examiner G.K.M. diagnosed bipolar disorder and 
alcohol dependence in remission.  The examiner stated that 
from the appellant's history it appeared that the appellant 
had bipolar symptoms during his military service and soon 
thereafter developed a manic episode.  The mood disorder has 
continued throughout the appellant's adult life.

The appellant had a VA psychiatric examination in December 
2002.  Examiner J.E.H. noted that the appellant was currently 
being treated by Dr. O.D.B. for bipolar disorder.  The 
examiner recorded the appellant's history and clinical 
symptoms in detail.  The examiner diagnosed mood disorder, 
not otherwise specified, and alcohol dependency by history.  
The examiner's impression, based on the evidence, was that it 
was at least as likely as not that the appellant's manic-
depressive/bipolar condition did not begin during his active 
military service, because many of the behaviors described by 
the appellant could be attributed to substance abuse, 
stresses related to demanding military training programs, and 
adjustment due to not being able to complete those programs.

Dr. O.D.B. sent a letter to VA in February 2003 that stated 
his opinion, based on review of service records, post-service 
medical records, and affidavits by the appellant's family and 
friends, that the evidence indicates "with a reasonable 
degree of medical certainty" that the onset of the 
appellant's bipolar disease was during his military service.  

Dr. O.D.B. sent a letter to the appellant's service 
representative in May 2003 expressing his disagreement with 
the above-cited December 2002 opinion of VA examiner J.E.H. 
(in which J.E.H. had stated that it is at least as likely as 
not that the bipolar disorder did not begin in service).  
Rather, Dr. O.D.B. continued to be of the opinion, as stated 
in his previous report, that it is more likely that the 
appellant's bipolar disorder had its onset during military 
service.  
   
In September 2003, the appellant retained Dr. A.M.G. to 
perform a psychiatric examination and provide an opinion 
regarding service connection.  Dr. A.M.G. reviewed records 
provided by the appellant, including military and medical 
records, and also interviewed the appellant and his wife both 
separately and together.  Dr. A.M.G. stated an opinion that 
it is at least as likely as not that the appellant's acquired 
psychiatric condition (bipolar disorder) had its onset during 
military service.

In November 2004 VA examiner J.E.H., who had previously 
entered an opinion against nexus, reviewed the current claims 
file, including the report by Dr. A.M.G. cited above.  Dr. 
J.E.H. stated that after review of the file he had reversed 
his previous opinion, and that he now believed that it is at 
least as likely as not that the appellant has a bipolar 
disorder with onset during service. 

As noted above, the record reflects that there was, 
initially, a conflict among the medical opinions as to 
whether there is a medical nexus between the appellant's 
current bipolar disorder and his military service.  Favorable 
to the claim, Drs. G.K.M., O.D.B., and A.M.G. stated 
consistently that the current bipolar disorder was at least 
as likely as not related to his military service.  
Conversely, VA examiner Dr. J.E.H. initially stated that it 
is at least as likely as not that the psychiatric condition 
did not begin in service.  Significantly, Dr. J.E.H. 
subsequently reversed his opinion and stated that he had come 
to the conclusion that it is at least as likely as not that 
the appellant has bipolar disorder that had its onset in 
service.  Therefore, at the present time there are four 
competent physicians, two VA and two non-VA, who have 
expressed an opinion that it is at least as likely as not 
that the appellant's bipolar disorder had its onset during 
service.  The findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991). 
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As noted above, the weight of competent medical opinion 
asserts that it is at least as likely as not that the 
appellant's bipolar disorder had its onset during military 
service, and there are no contrary medical opinions of 
record.  Thus, the medical opinion evidence appears to at 
least in equipoise on the question of in-service incurrence.

In light of foregoing, and with resolution of all reasonable 
doubt in the appellant's favor, the Board finds that service 
connection for bipolar disorder is warranted. 


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


